Name: 82/45/EEC: Commission Decision of 14 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  tariff policy;  international trade;  Asia and Oceania;  trade
 Date Published: 1982-01-28

 Avis juridique important|31982D004582/45/EEC: Commission Decision of 14 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products Official Journal L 020 , 28/01/1982 P. 0040 - 0041*****COMMISSION DECISION of 14 January 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products (82/45/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (1), and in particular Article 9 (1) thereof, Whereas Commission Decision 81/248/EEC (2) established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions pursuant to Regulation (EEC) No 3286/80; Whereas, pursuant to Article 7 (1) of the said Regulation, the Governments of the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of imports of various industrial products from China should be amended in accordance with that Regulation; Whereas the measure envisaged is such as to further the progressive harmonization of the import arrangements applied in the Member States, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in China, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Federal Republic of Germany, the Hellenic Republic, the Italian Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 January 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 353, 29. 12. 1980, p. 1. (2) OJ No L 115, 27. 4. 1981, p. 1. ANNEX 1.2.3 // // // // Member State // NIMEXE code (1980) // Description // // // // // // // Benelux // ex 44.24-00 // Wooden clothes pegs // // // // Federal Republic of Germany // ex 73.02-30 // Ferro-silicon, with a silicon content of more than 60 % // // 51 // High carbon ferro-chromium with a carbon content of more than 6 % and a silicon content of more than 1;5 % // // ex 76.01-15 // First-melt aluminium, alloyed // // // // Greece // 73.40-51 // Small cages and aviaries // // // // Italy // 28.47-43 // Potassium dichromate // // 29.01-99 // Aromatic hydrocarbons other than those falling within codes 29.01-61 to 29.01-81 // // 29.02-25 // Carbon tetrachloride // // 29.04-14 // 2-Methylpropan-2-ol (tert-butyl alcohol) // // 18 // Butanol and isomers thereof, other than 2-Methylpropan-2-ol and Butan-1-ol // // 29.06-11 // Phenol and its salts // // 29.11-12 // Formaldehyde // // 29.14-12 // Formic acid // // 29.35-88 // Furazolidone // // 89 // Ethoxyquinolines; 5-nitro-2-furaldehyde semicarbazone // // 91 // Lactams // // 93 // Piperazine and 2,5-dimethylpiperazine and their salts // // 94 // Tetrahydrofuran // // 96 // Cocarboxylase // // 97 // Benzothiazole-2-thiol derivatives (other than salts) // // 38.19-01 // Fusel oil; dippel's oil // // 03 // Naphtenic acids // // 18 // Getters for vacuum tubes // // 22 // Non-agglomerated mixtures of metal carbides // // 26 // Alkaline iron oxide for the purification of gas // // 28 // Carbonaceous pastes for electrodes // // 32 // Accumulator compounds based on cadmium oxide or nickel hydroxide // // 33 // Carbon (other than artificial graphite) in metal-graphite or other compounds, in the form of small plates, bars or other semi-manufactures // // 66 // Preparations for electroplating // // 72 // Emulsifiers for fats // // 84 // Auxiliary products for foundries (other than those falling within code 38.19-37) // // 86 // Concrete ready to pour // // 88 // Mortar, non refractory, including mixtures of cement and sand // // 61.05-91 (textile category 160) // Handkerchiefs of silk, of noil or of other waste silk // // // // United Kingdom // 69.12-10 // Tableware and other articles of a kind commonly used for domestic or toilet purposes, of common pottery // // ex 85.15-19 // Radiograms // // //